UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7721



SYLVESTER CRUDUP,

                                              Plaintiff - Appellant,

          versus


K. SUTTON, C/O, Personal Property Officer;
M. BUCKLES, C/O, Personal Property Officer;
S.   HUGHES,  Institution Ombudsman;  ALTON
BASKERVILLE, Warden; W. P. ROGERS, Regional
Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-363-2)


Submitted:   February 21, 2002              Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester Crudup, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sylvester Crudup appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinions and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.*   Crudup v. Sutton, No. CA-00-363-2 (E.D. Va.

May 24, 2000 & Sept. 6, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Because Crudup fails to challenge in his informal brief the
district court’s order granting summary judgment to Defendants on
the denial of access to courts claim, this issue is not preserved
for appeal. 4th Cir. Local R. 34(b).


                                 2